DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 151 and 154-155, the description regarding Figs. 5-7 is incorrect,
it appears related to Figs. 18-20.
Appropriate correction is required.

Drawings
The drawings are objected to because in Figs. 18-20, the labels are not clear and they are unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the difference" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the difference" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 12-14, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jack et al. (U.S. Publication No. 20150377839).
Regarding claim 9, Jack teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Paragraph 50); wherein the ultrasonic transducer is operable to scan the test object based on a plurality of gate regions, corresponding to different depth ranges within the test object to produce scan data (Paragraphs 75 and 103); wherein the processor is operable to generate a plurality of C-scans based on the scan data, wherein each of the plurality of C-scans corresponds to one of the plurality of gate regions (Paragraph 103); and wherein the processor is operable to automatically (Paragraphs 3 and 119) determine at least one angle associated with fibers identified in each of the plurality of C-scans relative to a fixed basis line (Paragraph 16); and wherein the processor is operable to automatically (Paragraphs 3 and 119) determine 
Regarding claim 12, Jack teaches wherein, based on the scan data, the processor determines whether a ply corresponding to each of the plurality of C-scans is unidirectional or weave (Paragraphs 16 and 67).
Regarding claim 13, Jack teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 93).
Regarding claim 14, Jack teaches wherein the processor calculates the difference in the at least one angle associated with the fibers in each subsequent C-scan in the plurality of C-scans (As shown in Fig.10A).
Regarding claim 16, Jack teaches wherein at least one of the plurality of C-scans corresponds to a ply including fibers with a multiplicity of orientations, and wherein the processor is operable to determine each of the multiplicity of orientations (Paragraph 104).
Regarding claim 17, Jack teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Fig.1, 106) in communication with a processor (Fig.1, 100) and a display means (Fig.1, 104); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Paragraph 50); wherein the ultrasonic transducer is operable to scan the test object based on a plurality of gate regions, corresponding to different depth ranges within the test object to produce scan data (Paragraphs 75 and 103); wherein the processor is operable to generate a plurality of C-scans based on the scan data, wherein each of the plurality of C-scans corresponds to one of the plurality of gate 
Regarding claim 19, Jack teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 93).
Regarding claim 20, Jack teaches wherein the processor is operable to automatically (Paragraphs 3 and 119) determine at least one angle associated with fibers identified in each of the plurality of C-scans relative to a fixed basis line (Paragraph 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Gammell (U.S. Patent No. 5088327).

Jack is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a coupling fluid-filled chamber (Fig.1, 20) of a transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Negishi’s ultrasonic transducer inside a fluid chamber because it would improve ultrasonic coupling between Negishi’s ultrasonic transducer and a subject under test.
Regarding claim 3, the combination of Jack and Gammell teaches all the features of claim 1 as outlined above, Jack further teaches wherein, based on the scan data, the 
Regarding claim 4, the combination of Jack and Gammell teaches all the features of claim 1 as outlined above, Jack further teaches wherein the processor is operable to automatically (Paragraphs 3 and 119) determine the at least one angle associated with the fibers (Paragraph 16) without the use of a calibration block (No calibration block was used in this reference).
Regarding claim 5, the combination of Jack and Gammell teaches all the features of claim 1 as outlined above, Jack further teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 93).
Regarding claim 6, the combination of Jack and Gammell teaches all the features of claim 1 as outlined above, Jack further teaches wherein the processor calculates the difference in the at least one angle associated with the fibers in each subsequent C-scan in the plurality of C-scans (As shown in Fig.10A).
Regarding claim 7, the combination of Jack and Gammell teaches all the features of claim 1 as outlined above, Jack further teaches wherein the test object is a composite laminate (Abstract).
The combination of Jack and Gammell is silent about wherein each gate region corresponds to a range of depths approximately equal to one tenth the size of an individual lamina of the test object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Jack’s gate equal to one tenth the size of an individual lamina of the test object, since it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, the combination of Jack and Gammell teaches all the features of claim 1 as outlined above, Jack further teaches wherein at least one of the plurality of C-scans corresponds to a ply including fibers with a multiplicity of orientations, and wherein the processor is operable to determine each of the multiplicity of orientations (Paragraph 104).
Regarding claim 10, Jack teaches all the features of claim 9 as outlined above, Jack is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a coupling fluid-filled chamber (Fig.1, 20) of a transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Negishi’s ultrasonic transducer inside a fluid chamber because it would improve ultrasonic coupling between Negishi’s ultrasonic transducer and a subject under test.
Regarding claim 15, Jack teaches all the features of claim 9 as outlined above, Jack further teaches wherein the test object is a composite laminate (Abstract).
Jack is silent about wherein each gate region corresponds to a range of depths approximately equal to one tenth the size of an individual lamina of the test object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Jack’s gate equal to one tenth the size of an individual lamina of the test object, since it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Jack teaches all the features of claim 9 as outlined above, Jack is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a transducer housing assembly.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a coupling fluid-filled chamber (Fig.1, 20) of a transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Negishi’s ultrasonic transducer inside a fluid chamber because it would improve ultrasonic coupling between Negishi’s ultrasonic transducer and a subject under test.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jack et al. (U.S. Publication No. 20150377839) in view of Gammell (U.S. Patent No. 5088327) and Smith et al. (U.S. Publication No. 20110274369).
Regarding claim 2, the combination of Jack and Gammell teaches all the features of claim 1 as outlined above, the combination of Jack and Gammell is silent about wherein the scan data is processed using a two-dimensional Fast Fourier Transform (2D FFT).
Smith teaches wherein the scan data is processed using a two-dimensional Fast Fourier Transform (2D FFT) (Paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a 2D FFT for Jack’s scan data because it 
Regarding claim 11, Jack teaches all the features of claim 9 as outlined above, Jack is silent about wherein the scan data is processed using a two-dimensional Fast Fourier Transform (2D FFT).
Smith teaches wherein the scan data is processed using a two-dimensional Fast Fourier Transform (2D FFT) (Paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a 2D FFT for Jack’s scan data because it would produce information regarding the distribution of fiber orientations as taught by Smith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861